DAWKINS, District Judge.
After due consideration of the supplemental demurrer and motion to quash, I am of the view that the same should be overruled.
The main point urged is that the indictment is duplicitous because it charges the defendants with having solicited funds for a political purpose, to-wit, as subscriptions to a newspaper published by one of the political factions in the state, from several persons who were receiving as a part of their salaries or compensation, funds from the United States Treasury. If this solicitation was made substantially as one act from all of these parties at the same time, then the charge is not duplicitous. See United States v. Scott, C. C., 74 F. 213, and authorities cited therein; Clark v. United States, 8 Cir., 211 F. 916; Serentino v. United States, 1 Cir., 36 F.2d 871.
I am .also of the opinion that the indictment sufficiently apprises the defendant of the manner in which the funds were solicited. Whether done personally or through the persons charged, defendant *731would be a principal under express provisions of the federal statutes (Cr.Code, § 332, 18 U.S.C.A. § 550). Neither would it matter how much or how little of such compensation came from the national treasury, or how it was paid.
For the reasons assigned, the demurrer is overruled.